DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
Claim 13, line 3, “receive the a selection” should read “receive a selection”.
Claim 18, line 2, “a plurality of treatment protocol displayed” should read “a plurality of treatment protocols displayed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "from the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "from the users" and suggests amending.
Claim 16 recites the limitation "of the plurality of treatment units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "of a plurality of treatment units" and suggests amending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2017/191854 Jung et al., hereinafter “Jung”.
Regarding claim 14, Jung discloses a computerized method for applying therapy to a user (Page 11, lines 434-437) of a therapy system (Figure 1, element 1100), said method comprising: receiving information by the user of the therapy system (Page 11, lines 438-439); determining a treatment session to be performed on the user based on the received information (Page 11, lines 445-450); sending a command to a treatment module of the therapy system, said command defines the determined treatment session (Page 10, lines 399-413); applying the treatment session on the user by the treatment module of the therapy system (Page 10, lines 399-413).
Regarding claim 16, Jung discloses collecting environmental measurements during the treatment session (Page 7, lines 261-270) and updating an operation module of a plurality of treatment units of the treatment module based on the collected environmental measurements (Page 7, lines 261-270, given that this limitation does not go into details simply informing the user can be considered an update to an operation module).
Regarding claim 17, Jung discloses the information comprises a treatment protocol as defined by the user (Page 10, lines 399-411).
Regarding claim 18, Jung discloses the information comprises a selection of a treatment protocol from a plurality of treatment protocols displayed on a monitor of the therapy system (Page 10, lines 399-411; selection of one of the modes from the plurality of modes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/191854 Jung et al., hereinafter “Jung”, in view of US 2013/0253621 DeLuca et al., hereinafter “DeLuca”.
Regarding claim 1, Jung discloses a therapy system (Abstract), comprising: a body (Figure 1, element 1100); a treatment module located inside the body (Figure 1, elements 1110, 1221, 1229, …) , said treatment module comprising a plurality of treatment units (Figure 1, elements 1110, 1221, 1229, …), a management system coupled to the treatment module (Figure 3, element 1400 and Page 4, line 157), comprising: an interface module (Figure 1, element 400 and Page 5, lines 180-183) configured to receive information by users of the therapy system (Page 5, lines 177-179 and Page 6, lines 230-232); a processing module for determining a treatment session to be performed by the treatment module based on the information received by the interface module (Page 10, lines 399-411; although the processing module is not positively recited, it is inherent that there is one, given that the control unit is processing the information by the user and setting the mode); a local communication module for sending a command to the treatment module, said command defines the treatment session determined by the processing module (Page 6, lines 234-237).
Jung does not explicitly state a processing module for determining a treatment session. 
However, DeLuca discloses a capsule (Figure 9) with light therapy (Para 8) and teaches a processing module (Figure 9, element 20) for determining a treatment session (Para 55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly stated the use of a processor as taught by DeLuca, in the invention of Jung, in order to drive commands that provide treatment (DeLuca; Para 55).
Regarding claim 2, Jung discloses the body comprises a bottom section (Figure 1, element 1100) and a top section (Figure 1, element 1200) connected thereto (See connection in Figure 1, also see Figure 3, element 1410), wherein the bottom section is affixed and the top section is movable relative to the bottom section (See Figure 1 and Page 3, lines 89-90), wherein the plurality of treatment units are placed in at least one of the bottom section (Figure 1, element 1110) and a top section (Figure 1, element 1221).
Regarding claim 3, Jung discloses the top section comprises at least one treatment unit of the plurality of treatment units (Figure 1, element 1221) and the bottom section comprises at least one treatment unit of the plurality of treatment units (Figure 1, element 1110).
Regarding claim 4, Jung discloses a connector for connecting the bottom section and the top section (See connection in Figure 1, also see Figure 3, element 1410 and Page 3, lines 89-90).
Regarding claim 6, Jung discloses the bottom section (Figure 1, element 1100) comprises a treatment unit for heating the bottom section (Figure 1, element 1110 and Page 3, line 86).
Regarding claim 8, Jung discloses the top section (Figure 1, element 1200) comprises a treatment unit for emitting illumination in a visible spectrum (Figure 1221 and Page 3, lines 87-88).
Regarding claim 9, Jung discloses a sensor module coupled to the management system (Page 7, lines 261-270), wherein the sensor module is configured to collect environmental signals in the therapy system and send the environmental signals to the management system (Page 7, lines 261-270).
Regarding claim 10, Jung discloses the interface module comprises a monitor (Figure 4, element 400) and a graphic user interface (Figure 4, element 420), wherein the graphic user interface displays a plurality of optional treatment sessions on the monitor (Page 10, lines 399-411), wherein the interface module receives a selected treatment session by the user (Page 10, lines 399-400).
Regarding claim 11, Jung discloses all the limitations of claim 1. 
Jung does not disclose a remote communication module configured to send signals to a destination located outside the therapy system.
However, DeLuca teaches a remote communication module configured to send signals to a destination located outside the therapy system (Para 55, 57, and 61; information can be conveyed to a wireless computer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a remote communication module as taught by DeLuca, in the invention of Jung, in order to convey information to a wireless network (DeLuca; Para 61).
Regarding claim 13, Jung discloses the management system (Figure 3, element 1400 and Page 4, line 157), wherein the interface module is configured to display a menu of the multiple treatment protocols and receive a selection of a single treatment protocol of the multiple treatment protocols from the users (Page 10, lines 399-411; the display shows the different modes and the user selects one via the touchpad).
Jung does not disclose a memory module for storing multiple treatment protocols. 
However, DeLuca teaches a memory module (Figure 9, element 22) for storing multiple treatment protocols (Para 57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a memory as taught by DeLuca, in the invention of Jung, in order to store treatment protocols (DeLuca; Para 57).
Regarding claim 15, Jung discloses all the limitations of claim 14. 
Jung does not disclose identifying the user and automatically determining the treatment session based on the user's identity.
However, DeLuca teaches identifying the user and automatically determining the treatment session based on the user's identity (Para 58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an identification process as taught by DeLuca, in the invention of Jung, in order to retrieve past treatment protocols and activate them (DeLuca; Para 58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/191854 Jung et al., hereinafter “Jung”, in view of US 2013/0253621 DeLuca et al., hereinafter “DeLuca”, further in view of US 2010/0191158 Leventhal et al., hereinafter “Leventhal”.	
Regarding claim 5, Jung discloses the bottom section (Figure 1, element 1100).
Jung does not disclose the bottom section comprises a treatment unit for vibrating the bottom section.
However, Leventhal discloses a therapeutic bed (Abstract) with a cover (Figure 1, element 290) and teaches the bottom section (Figure 3, element 10) comprises a treatment unit for vibrating the bottom section (Figure 3, element 120 and Para 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a vibrating unit as taught by Leventhal, in the invention of Jung, in order to impart a variety of massaging motions (Leventhal; Para 48).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/191854 Jung et al., hereinafter “Jung”, in view of US 2013/0253621 DeLuca et al., hereinafter “DeLuca”, further in view of CN 1745734 Gao et al., hereinafter “Gao”.
Regarding claim 7, Jung discloses the top section (Figure 1, element 1200). 
Jung does not disclose the top section comprises a treatment unit for emitting low-power laser signals.
However, Gao discloses a therapy capsule (Para 2) and teaches a treatment unit for emitting low-power laser signals (Para 2, 10, 19, and 33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a low-power laser source as disclosed by Gao, in the invention of Jung, in order to modulate brain wave signals (Gao; Para 19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/191854 Jung et al., hereinafter “Jung”, in view of US 2013/0253621 DeLuca et al., hereinafter “DeLuca”, further in view of WO 2016/102726 Rodriguez et al., hereinafter “Rodriguez”.
Regarding claim 12, Jung discloses all the limitations of claim 1. 
Jung does not disclose a payment terminal for receiving payment from the user.
However, Rodriguez discloses a massage capsule (Abstract) and teaches a payment terminal for receiving payment from the user (Page 2, lines 37-39 and Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a payment terminal as disclosed by Rodriguez, in the invention Jung, in order to directly activate the device (Rodriguez; Page 2, lines 37-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792